TREE TOP INDUSTRIES, INC. PRESS RELEASE:JANUARY 19TH, 2010 Tree Top Industries Announces Financing & Venture with GeoGreen Biofuels Los Angeles, CA, January 19, 2010, Tree Top Industries, Inc. (TTII.OB) announced today the signing of an agreement with GeoGreen Biofuels, Vernon, CA to finance the final stages of facility build out in order to begin processing of waste cooking oils into biofuels. The terms of the agreement call for Tree Top to help secure financing for GeoGreen (a private company) and provide Tree Top with the right of first refusal on future equity financings of GeoGreen. David Reichman, Chairman and CEO of Tree Top, stated, “We are thrilled to be teamed up with GeoGreen, and their energetic president, Greg Forrest. His vision, enthusiasm and drive are creating an environmentally friendly way to divert used cooking oils from waste streams to create vehicle fuels. This has an enormous cost and carbon footprint advantage over biofuels made from petroleum based fuels.” Kathy M. Griffin, President of Tree Top Industries, noted "GeoGreen Biofuels is a complimentary fit with the acquisition this past summer of BioEnergy Applied Technologies, Inc. (BAT).” BAT is the originator of various proprietary, clean-tech, environmentally-friendly technologies and intellectual properties in the areas of hazardous waste destruction, energetic materials, chemical recycling processes, and coal gasification. BAT also maintains unique electrolytic technology that simplifies the production of bio fuels, specifically biodiesel and its byproducts. All of these products offer Green, Sustainable Solutions to the problems of waste generation, collection, storage, and destruction. About GeoGreen Biofuels. GeoGreen Biofuels, a leader in the alternative energy industry, recycles waste cooking oil into clean, safe, renewable biofuel. Through innovative technologies and a unique urban model for sustainable energy, GeoGreen is helping to make the world a healthier, greener place. www.geogreen.com.
